Citation Nr: 0705055	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to the service-connected left 
foot disabilities.

2.  Entitlement to service connection for right and left knee 
disorders, claimed as secondary to the service-connected left 
foot disabilities.

3.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to the service-connected left 
foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from July 1951 to 
January 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veteran Affairs (VA) that denied the 
appellant's claims of entitlement to service connection for 
osteoarthritis of the lumbar spine, for patellofemoral 
arthritis of each knee and for right foot arthritis with a 
calcaneal spur.

By a January 30, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).

The issue of secondary service connection for the right foot 
calcaneal spur and arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's left foot disabilities did not cause or 
make chronically worse any lumbar spine disorder.

2.  The appellant's left foot disabilities did not cause or 
make chronically worse any right knee disorder.

3.  The appellant's left foot disabilities did not cause or 
make chronically worse any left knee disorder.


CONCLUSIONS OF LAW

1.  The appellant does not have a lumbar spine disorder or a 
right knee disorder or a left knee disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service, and the criteria for the 
establishment of service connection are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

2.  The appellant does not have a lumbar spine disorder or a 
right knee disorder or a left knee disorder that is 
proximately due to or the result of service-connected left 
foot disabilities and the criteria for the establishment of 
service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate her service 
connection claims by correspondence dated in March 2003, and 
September 2003.  

Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to direct and secondary 
service connection.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed, as "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification that suggests the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  

The appellant was afforded VA medical examinations.  Private 
and VA medical records were obtained and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning available treatment records that she wanted 
the RO to obtain for her that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did not advise the appellant of such information.  
However, because the appellant's lumbar spine and knee claims 
for service connection are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability on a 
direct or secondary basis, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

The appellant contends that she has incurred lumbar spine and 
bilateral knee pathology as a result of her service-connected 
left foot disabilities.  In the alternative, she argues that 
her service-connected disabilities of the left foot have 
aggravated her current lumbar spine and bilateral knee 
disorders.  Having carefully considered the claims in light 
of the record and the applicable law, the Board finds that 
the preponderance of the evidence is against each claim and 
the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evidence of record includes a March 2003 written 
statement from a private physician (R.W.Sessoms, M.D.) who 
had treated the appellant since June 2002.  This physician 
noted that the appellant was 73-years-old and that arthritis 
was common in this age group.  He also noted that lower back 
pain was also common in the veteran's age group.  

The evidence of record also includes the report from a March 
2003 medical examination conducted by Kenneth B. Hawthorne, 
M.D.  The appellant gave a history of lower back pain for 
several years.  She also complained of right knee pain.  The 
review of systems (ROS) indicated there was no back injury.  
On physical examination, the appellant exhibited an antalgic 
gait.  Dr. Hawthorne stated that the antalgic gait was 
secondary to the appellant's bilateral foot pain, and that 
the appellant's right knee pain and lower back pain were 
"probably resulting from her abnormal gait."

Pursuant to VA's duty to assist the claimant, the appellant 
underwent VA examination by an orthopedic surgeon in May 
2003, who reviewed the appellant's claims file.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

The examiner noted that the appellant's service medical 
records were silent for any mention of low back problems or 
any knee problems.  Radiographic examination of the 
appellant's spine revealed moderate osteoarthritis of the 
lower lumbar spine, while knee x-rays revealed early 
patellofemoral arthritis of each knee.  The examiner 
concluded that it was more likely than not that the 
appellant's low back osteoarthritis was secondary to the 
aging process.  The examiner also concluded that it was more 
likely than not that the appellant's bilateral knee pathology 
was also due to wear and tear associated with aging.  The 
examining orthopedic surgeon further stated that the 
appellant's lumbar spine and bilateral knee arthritis were 
stand-alone entities and that these conditions were neither 
caused by, nor aggravated by, her left foot service-connected 
disabilities.  He said that none of these conditions were 
adjunct to the left foot problems.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Here, the preponderance of the evidence is against the claim.  
Firstly, there is no evidence of record that the appellant 
was treated for any lumbar spine or right or left knee 
arthritis in service or within 12 months of her separation 
from service; there is no evidence of record to suggest that 
an arthritis condition existed until many years after 
service.  The appellant herself contends only that she has 
arthritis of the lumbar spine and the knees that is caused 
by, or made worse by, her service-connected left foot 
disabilities.  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The appellant's opinion is 
not competent because she is not a medical health 
professional and her opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to the medical evidence of record, it is the Board's 
fundamental responsibility to evaluate its probative value.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) [observing that the evaluation 
of medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].  Based on 
the totality of the evidence of record, including the service 
medical records, the reports of VA medical examinations and 
treatment and the reports of private medical treatment, the 
Board finds that the preponderance of the evidence is against 
the appellant's service connection claims.  

The "positive" evidence of record consists of the March 
2003 opinion of Dr. Hawthorne which merely states that the 
appellant's low back and right knee problems were 'probably' 
related to the appellant's abnormal gait, which in turn was 
due to right and left foot problems.  However, beyond his 
assessment of a "probable" connection, Dr. Hawthorne noted 
no clinical studies in his assessment nor made mention of any 
age-related connection as to the veteran's claimed disorders 
- both found as significant factors by the other medical 
experts in this matter.  

The "negative" evidence of record consists of the statement 
of Dr. Sessoms and the VA physician.  While the former's 
statement is admittedly scant as that of Dr. Hawthorne, Dr. 
Sessoms made particular mention of the fact that the veteran 
was 73 years of age, and that arthritis was therefore common 
in such an age group.  The May 2003 VA examination reports 
indicating no causal relationship between the left foot 
disabilities and the claimed disorders of the knees and 
lumbar spine is also significant as it was undertaken with a 
full review of the veteran's clams folder and the evidence of 
record.  

The Board has considered the appellant's written statements, 
as well as the written statements of her representative, 
submitted in support of her argument that her current lumbar 
spine, right knee and left knee disorders are etiologically 
related to her left foot disabilities.  To the extent that 
such statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999).

The Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected left foot 
disabilities and any low back or knee pathology.  Likewise, 
the evidence does not support a finding of any causal 
connection.  The preponderance of the evidence is therefore 
against the secondary service connection claims for the 
claimed low back and bilateral knee conditions.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's secondary service connection claims.  Because the 
preponderance of the evidence is against each of the 
appellant's claims, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for right and left knee disorders is 
denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the right foot issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The RO has only advised and analyzed the appellant's right 
foot claim on the basis of direct service connection, without 
consideration of a theory of secondary service connection.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim).  There is no indication that 
the RO considered the appellant's contentions that her right 
foot disorders are causally connected to her service-
connected left foot disability.

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).

The veteran has been diagnosed with arthritis of the right 
foot, as well as a calcaneal spur on that foot.  Service 
connection for arthritis and a tender scar of the left foot 
has been granted.  The right foot disorders are claimed as 
due to the appellant's service-connected left foot 
disabilities or, in the alternative, by way of aggravation.  
The appellant underwent a VA foot examination in May 2003, 
but the VA examiner only discussed the left foot.  The 
examiner did not address the question of whether or not the 
appellant's current right foot disorders are proximately due 
to, or aggravated by, the service-connected left foot 
disabilities.  Further development of the medical evidence 
and adjudication on this basis are therefore indicated.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding her 
claim that she has in her possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
her for any right foot conditions since 
2003.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured, with assistance from 
the appellant as needed.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After the above development has been 
completed, the AMC/RO should arrange for 
an orthopedist to review the claims file, 
including all pertinent medical records 
and to provide a written opinion as to 
the etiology and onset of the veteran's 
degenerative joint disease or other 
pathology of the right foot.  The 
reviewer is requested to provide an 
opinion as to the medical probability 
that any documented right foot 
degenerative condition is related to any 
in-service occurrence, any post-service 
occurrence or to the veteran's service-
connected left foot disabilities or to 
some other factor.  In particular, the 
reviewer should discuss whether any 
service-connected disability aggravated 
or contributed to or accelerated any 
existing right foot disorder.  

If the veteran's left foot disabilities 
aggravated or contributed to or 
accelerated any right foot pathology, the 
reviewer should state to what extent, 
stated in terms of a percentage, the left 
foot disability did so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

The reviewer must state the reasons for 
each opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

If a physical examination or additional 
history is needed before an opinion can 
be rendered, the AMC/RO should arrange 
for said examination to occur.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer or examiner report(s).  If any 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

5.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issue of service connection for the 
right foot.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any right foot 
pathology has been caused or made worse 
by the appellant's service-connected left 
foot disabilities.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate this issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.).  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


